PER CURIAM
Defendant appeals his convictions of burglary in the first degree and robbery in the second degree. ORS 164.225; 164.405. He contends that the trial court should not have entered separate convictions and separate sentences for the burglary and the robbery. The state confesses error. We agree that the trial court erred. Accordingly, we vacate the robbery conviction.
We have considered defendant’s other assignments and find no error.
Conviction for robbery in the second degree vacated; affirmed as modified; remanded for sentencing.